Title: To James Madison from Claude Adam de La Motte, 12 December 1801
From: Motte, Claude Adam de La
To: Madison, James


					
						Monsieur
						Havre le 12 Decemb. 1801.
					
					J’ai bien recû par duplicata la commission que vous m’avés fait l’honneur de m’adresser, par 

laquelle je suis nommè Vice-Agent commercial des Etats unis au Havre de grace.  Je suis bien sensible à 

cette faveur de la part du gouvernment Americain & j’en Suis d’autant plus reconnoissant que je la 

regarde Comme une approbation de mes Services passés dans cette place.
					Dès Avant l’arrivée de Mr. Livingston à Lorient, etant prevenû que le gouvernement françois 

Avoit refusé un Exequatur à Mr. Cathalan de Marseilles; j’en ai fait demander un pour moi au ministre des 

relations exterieures par un Ami; le ministre l’a refusé à cause de ma qualité de françois.  Cette dèmarche 

in-officielle ne tiroit point à conséquence et j’en Suis resté là, en me proposant d’inviter Mr. Livingston à 

en faire une demande plus réguliere.  C’est ce que je vais faire maintenant et je m’attends que la 

reponse Sera la même.
					Ce qui a lieu de me Surprendre, C’est que le gouvernement françois, qui a bien Scû faire 

connoitre au gouvernement Americain qu’il desiroit que la dénomination fut changée, ne lui ait pas fait 

connoitre en même tems qu’il desiroit qu’on ne nommât pas de françois, ou qu’il ne leur donneroit pas 

d’Exequatur.
					Une autre circonstance Singuliere, C’est que par notre Acte constitutionnel l’option etoit 

reservée au Citoyen françois et non pas au gouvernement.  Il etoit fixé qu’un françois, en acceptant 

des fonctions étrangeres, perdoit Ses droits politiques de Citoyen françois.  C’étoit donc au françois 

à choisir de perdre ces droits, ou de les conserver.
					Aujourdhuy le gouvernement presente à la Sanction des Corps legislatifs un Côde Civil dans 

lequel cet article prohibitif est encore renforcé, puisqu’il est question de faire perdre les droits Civils, la 

qualité de françois,à celui qui aura accepté des fonctions étrangeres, Sans y etre autorisé par le 

gouvernement.
					Au reste, le port du Havre et Son arrondissemt. ne resteront point au depourvû.  M. Dobell y 

exerce deja Ses fonctions d’agent, et lorsqu’il Sera décidé que je ne puis pas remplir celles de Vice-Agent, j’aurai l’honneur de vous en informer pour que le gouvernement Americain pourvoye à me 

remplacer, S’il le juge à propos.
					J’ai remis, Monsieur, à Mrs. les Commissaires qui ont négocié le traité, un compte de mes 

déboursés pendant les années 1794. á 1798. montant à L 1713.2.3.  C’est Mr. Davie qui doit l’avoir porté 

en Amerique Avec les pieces justificatives ou vouchers.  Permettés que je Sollicite de vous le payement 

de ce Compte, qui doit etre une preuve de mon Soin à ménager les interets du gouvernement Ameriquain, 

en même tems que je n’ai laissé souffrir aucun des individus qui avoient droit à etre Secourûs par lui.  J’ai 

l’honneur d’etre avec respect Monsieur Votre trés humble & trés obeissant Serviteur
					
						Delamotte mark
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
